Taylor, J.
In a personal injury negligence action defendant appeals from a judgment of the Supreme Court at Trial Term entered upon a jury verdict in favor of plaintiff. There have been previous appeals. (9 A D 2d 294; 20 A D 2d 732.) Plaintiff, employed as an elevator operator for the New York Telephone Company in its building in the City of Albany, New York, was injured on May 11, 1953 when the elevator which she was operating plunged downward forcibly striking the buffer in the pit at the foot óf the elevator shaft as the result of which she sustained personal injuries upon which she based her claim for damages. As grounds for reversal defendant argues that prejudicial evidence was admitted at the trial, that the summation of respondent’s counsel contained unwarranted and prejudicial comment and that the court committed material error in its charge. We have examined these assignments of error and find them either to be without merit or in *917the context of this record to he of insufficient moment to require a reversal of the judgment. Plaintiff’s proof was sufficient to establish a cause of action. Judgment affirmed, with costs.
Gibson, P. J., Herlihy, Reynolds and Aulisi,'. JJ., concur.